Citation Nr: 0013830	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-42 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1985.  This is an appeal from a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office Detroit, 
Michigan, which denied entitlement to service connection for 
a psychiatric disability.  In September 1996 the veteran 
testified at a hearing before a hearing officer at the 
Regional Office.  In March 2000 the veteran participated in a 
video conference with a member of the Board of Veterans' 
Appeals (Board).  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.

2.  A psychiatric disability was noted by the examiner when 
the veteran was examined for entry into military service.  

3.  There was no increase in severity of the preexisting 
acquired psychiatric disability during service.  


CONCLUSION OF LAW

The veteran's preexisting acquired psychiatric disability was 
not aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service he indicated on a medical 
history form that he had been involuntarily confined at 
Northville Psychiatric Hospital for a week in June 1983 and 
had had episodes of depression for two years.  On the report 
of medical examination the examiner diagnosed depression.  He 
was initially rejected for service, but was later found to be 
qualified.  

In December 1994 he was seen for complaints associated with a 
personal stress and a drinking problem.  Depression was 
diagnosed.  The veteran was seen in psychiatric consultation 
in March 1985.  It was noted that he had a history of 
psychiatric hospitalization at age seventeen.  He had 
threatened his mother and was later admitted on an 
involuntary basis for one week.  The epigenesis of his 
current adjustment could be found in his chaotic, abusive 
home environment.  His mother had multiple psychiatric 
problems, including drinking to excess and constantly 
changing moods.  Their attachment bond was tenuous at best 
and adversarial.  It was determined that the veteran had 
several significant neuropathic traits as a child including 
fighting, fire setting, sleepwalking, lying and lengthy 
periods of truancy.  It was indicated that he had willingly 
accepted his role of victim as a way of continuing to prove 
his mother's incompetence.  His emotional rage was often 
expressed somatically.  On mental status examination the 
veteran's was oriented in all three spheres.  There was no 
evidence of a thought or major affective disorder.  He 
somatized his conflicts but was also passive-aggressive and 
therefore withholding.  The assessment was mixed personality 
disorder.  It was recommended that he be administratively 
separated from service.  

When the veteran was examined for separation from service in 
May 1985 he reported on a medical history form that he had or 
had had frequent trouble sleeping, depression or excessive 
worry and nervous trouble.

The veteran's initial claim for VA disability benefits was 
submitted in April 1996.  He referred to various conditions 
including a psychiatric disorder.  

The Regional Office received an August 1995 decision by an 
Administrative Law Judge for the Social Security 
Administration finding that the veteran had a severe 
myocardial infarction, a low back disorder and a bipolar 
disorder.  It was held that he had been disabled since June 
1993 and entitled to Social Security disability insurance 
benefits.  

Private hospital records include a June 1983 petition by the 
veteran's mother for treatment of the veteran based on 
running away from home, sudden fits of anger, a dual 
personality, and inability to face life on a realistic basis.  
A psychiatric examiner later in June 1983 indicated that his 
speech was incoherent and irrelevant and he had loose 
associations.  His affect was shallow.  He had paranoid 
ideation.  His insight and judgment were impaired.  The 
diagnosis was schizophreniform disorder.  On another 
psychiatric examination dated the same day, it was indicated 
that the veteran had been running away from home and had 
sudden fits of anger and had a dual personality.  The 
diagnoses were adjustment disorder and depression.  

During the course of the September 1996 hearing at the 
Regional Office, the veteran testified that he had initially 
been treated in service for his nervous condition about seven 
months after he enlisted.  His mother had been calling his 
company commander and every day he would have to report to 
the company commander and explain why his mother kept 
calling.  That had caused him to be harassed from the other 
troops in his company.  He then crawled into a shell.  He 
wanted to get away from it all.  He had been diagnosed as 
having depression in service and had obtained treatment for 
his nervous condition almost immediately following his 
discharge from service.  He was continuing with treatment and 
medication.  

The Regional Office later received a number of private 
medical records reflecting treatment of the veteran from 1994 
to 1996.  The records include an April 1995 psychological 
evaluation by Carie McGauley, M.A., reflecting diagnoses of 
bipolar disorder, factitious disorder and antisocial 
personality disorder and an evaluation by Edward Lamsen, 
M.D., dated in October 1995 in which the diagnosis was 
bipolar disorder.  A February 1996 report by the Fairlane 
C.M.H. reflects a diagnosis of bipolar affective disorder.  

Reports from Sinai Hospital reflect treatment of the veteran 
in October 1996 for low back pain.  It was noted that he had 
multiple medical problems including depression, hypertension, 
bipolar disease, a duodenal ulcer, migraine headache and 
myocardial infarctions.  

In September 1998 the Regional Office received numerous 
records from the Social Security Administration.  The records 
included a report of the veteran's treatment at the private 
hospital in June 1983 for psychiatric problems.  He was again 
treated at that hospital in September 1988 for conditions 
diagnosed as adjustment disorder with mixed emotional 
features and a dependent personality disorder.  Psychological 
testing in December 1992 reflect diagnoses of bipolar 
affective disorder and other occupational circumstances or 
maladjustment.  The veteran was treated in April 1993 for 
headaches.  He was treated later in 1993 for various 
conditions including neck and back pain.  The veteran was 
examined in October 1997 and impressions were made of 
migraine by history, hypertension by history, bipolar 
disorder by history, coronary artery disease by history, low 
back pain and disc protrusion at the L4 and L5 levels.

During the March 2000 video conference, the veteran testified 
that he had initially been treated during service in 1985 
when he arrived at Camp Pendleton.  His mother had called the 
base on several occasions and he had to explain to his 
captain why she was calling.  He had then received harassment 
from his peers.  He had been given medication that stabilized 
the nervous condition but did not really help.  He related 
that he could not get out of bed in the morning and could not 
perform his duties as a mechanic.  Thereafter, he had 
initially been treated for psychiatric problems about six 
months after his discharge from service.  He was currently 
just on medication.  As long as he was on the medication he 
was all right at times and on other occasions he would snap.  
He had frequent headaches and also difficulty with his 
concentration.  Prior to service his mother had been going 
through a divorce and did not want him around the house.  She 
had therefore signed a petition to have him admitted into the 
psychiatric hospital.  However, he claimed they could not 
find anything basically wrong with him.  They had stated that 
he was just a normal individual involved in a hectic divorce.  
He had remained at the hospital about one week.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

A personality disorder is not a disease within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  

In this case, the evidence reflects that the veteran was 
treated for psychiatric problems diagnosed as depression at a 
private hospital prior to service, in June 1983.  When he was 
examined for entry into service the pre-service psychiatric 
history was noted and depression was diagnosed.  Thus, the 
veteran is not entitled to the presumption of soundness at 
entry.  38 U.S.C.A. §§ 1111, 1137.  The only remaining 
question for consideration is whether the preexisting 
acquired psychiatric condition was aggravated during service.  

In order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
severity of the basic underlying disability during service.  
In this regard, the psychiatric symptoms reported during 
service did not differ significantly from those reported 
prior to service.  That is, the veteran had had several 
significant neuropathic traits prior to service including 
fighting, fire setting, sleepwalking, lying and long periods 
of truancy.  The veteran has maintained that his preexisting 
psychiatric condition was aggravated during service as a 
result of his mother frequently calling his company commander 
and resulting harassment from his peer group.  However, this 
assertion has not been corroborated by any independent, 
objective evidence.  The record in its entirety does not 
indicate that there was any increase in severity of the 
veteran's preexisting acquired psychiatric condition during 
service.  Accordingly, under the circumstances, service 
connection for an acquired psychiatric disability by way of 
aggravation is not warranted.  38 C.F.R. § 3.306(a).  The 
personality disorder noted during and after service is not 
considered to be a disease or disability for which service 
connection may be established.  38 C.F.R. § 3.303(c).  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
hearings on appeal; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

